DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-29, 32-35, 39-43 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2011/0274074).
Regarding claims 24, 33 and 39, Lee teaches an apparatus of a Next Generation NodeB (gNB) operable to encode downlink control information (DCI) for transmission to a user equipment (UE), the apparatus comprising: one or more processors configured to: identify, at the gNB, DCI for transmission from the gNB [0083]; determine, at the gNB, that a size of the DCI exceeds a defined threshold (“if the number of DCI lengths increases” in [0083]); divide, at the gNB, the DCI into one or more DCI segments (“divides the DCI combination into two sub-DCIs having the same length” in [0083]), wherein each DCI segment includes header information to enable the one or more DCI segments to be assembled at the UE (Figure 6); and encode, at the gNB, the one or more DCI segments of the DCI for transmission 
Regarding claims 25 and 34, Lee teaches a transceiver configured to transmit the DCI segments to the UE (“encode the sub-DCIs individually and sends the sub-DCIs to the terminal” in [0083]).
Regarding claims 26 and 40, Lee teaches each DCI segment is a fixed payload size (“divides the DCI combination into two sub-DCIs having the same length” in [0083]).
Regarding claims 27 and 41, Lee teaches the header information in a given DCI segment includes one or more of: a type field that indicates a DCI type; a subtype field that indicates a DCI subtype; or a segment identifier (ID) that indicates a unique ordering of the DCI segment (“sub-DCI index”, “the sequence number of each sub-DCI” in [0087]).
Regarding claims 28 and 42, Lee teaches the type field indicates that the DCI corresponds to a downlink unicast transmission, a downlink broadcast transmission or an uplink transmission (see format0/1A differentiation flag, format 0 for UL-SCH and format 1A for DL-SCH in Figure 2).
Regarding claims 29 and 43, Lee teaches the subtype field indicates that the DCI corresponds to one of: TxD rank 1, closed loop (CL) spatial multiplexing (SM) single code word (CW), open loop (OL) SM single CW, CL SM multi-CW, joint transmission (JT) coordinated multipoint (CoMP), network assisted interference cancellation and suppression (NAICS), CL SM wideband precoding matrix indicator (PMI) or CL SM subband PMI (see DCI formats in Figure 2, especially format 1B closed loop single rank transmission).
Regarding claims 32 and 46, Lee teaches the one or more processors are further configured to encode the DCI segments of the DCI for transmission in different control channel resources (“encode the sub-DCIs individually and sends the sub-DCIs to the terminal” in [0083]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 36, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Bin Sediq et al. (US Pub. 2019/0182096).
Regarding claims 30, 36 and 44, Lee teaches the limitations in claims 24, 33 and 39 as shown above.  Lee, however, does not teach the one or more processors are further configured to insert a cyclic redundancy check (CRC) in a last DCI segment of the one or more DCI segments, wherein the CRC is utilized to check an integrity of the one or more DCI segments.  Bin Sediq teaches the one or more processors are further configured to insert a cyclic redundancy check (CRC) in a last DCI segment of the one or more DCI segments, wherein the CRC is utilized to check an integrity of the one or more DCI segments (see CRC in subDCIs in Figure 13).  It would have been obvious to one skilled in the art to modify Lee to have the one or more processors are further configured to insert a cyclic redundancy check (CRC) in a last DCI segment of the one or more DCI segments, wherein the CRC is utilized to check an integrity of the one or more DCI segments as taught by Bin Sediq in order to detect errors [0008]. 
.
Claims 31, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Khermosh et al. (US Pub. 2007/0206709).
Regarding claims 31, 38 and 45, Lee teaches the limitations in claims 24, 33 and 39 as shown above.  Lee, however, does not teach the one or more processors are further configured to insert a header parity check field in a given DCI segment for checking a parity of the header information in the given DCI segment.  Khermosh teaches the one or more processors are further configured to insert a header parity check field (see 26 “parity bytes” in Figure 1) in a given segment for checking a parity of the header information (see 18 “Header” in Figure 1) in the given segment [0047].  It would have been obvious to one skilled in the art to modify Lee to have the one or more processors are further configured to insert a header parity check field in a given segment for checking a parity of the header information in the given segment as taught by Khermosh in order to parity check the information block [0047]. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414